            Case 2:18-cv-00442-CB Document 25 Filed 02/15/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ROBERT L. SCHOENFELD                                   )
                                                       )
                                                       )
                         Plaintiff,                    )
     v.                                                )      Civil Action No. 18-442
                                                       )
                                                       )      Judge Cathy Bissoon
PALAMERICAN SECURITY, INC.,                            )
Successor in interest to CRITERION                     )
HEALTHCARE SECURITY, INC.,                             )
                                                       )
                                                       )
                         Defendant.                    )


                                               ORDER

          AND NOW, this 15th day of February, 2019,        upon     consideration       of Plaintiff’s

Motion for Attorney’s Fees and Pre- and Post-Judgment Interest (Doc. 21), it is

hereby ORDERED that Plaintiff's Motion is GRANTED, in part, and DENIED, in part, as

follows:
A.     Plaintiff is awarded $         $13,330.00       in reasonable attorney’s fees;

B.        Plaintiff's request for pre- and post-judgment interest is DENIED.




                                                      s\Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge
